EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Wendy’s/Arby’s Restaurants, LLC , a Delaware limited liability company (the “Company”), does hereby certify, to the best of such officer’s knowledge, that: The Annual Report on Form 10-K for the year ended January 3, 2010 (the “Form 10-K”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 19, 2010 /s/ Roland C. Smith Roland C. Smith President and Chief Executive Officer Date:March 19, 2010 /s/ Stephen E. Hare Stephen E. Hare Senior Vice President and Chief Financial Officer
